DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the second cartridge".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatebayashi et al. (JP 2005001149 A) in view of Koganehira et al. (WO 2014034110 A1) and Abe et al. (KR 20110003280 A).
Tatebayashi et al. discloses, with regards to claim:

1. An image forming apparatus, comprising: 
a first cartridge (6) configured to store first ink; 
a first tank (7) configured to receive the first ink from the first cartridge and to store the first ink therein (Abstract); 
a head configured to discharge the first ink (Abstract); 
a carriage on which the head is mounted (Abstract); 
a display (figs. 1-3); and 
a controller, 
wherein the controller is configured to cause the display to display a first screen (additional tabs, or additional windows 2, 3 and 4) and a second screen (fig. 1, element 5) thereon, 
wherein the first screen is different from the second screen (fig. 1), 
wherein the second screen includes a first rectangle (6) and a second rectangle (7), 
wherein the first rectangle indicates an amount of the first ink in the first cartridge (fig. 1), 
wherein the second rectangle indicates an amount of the first ink in the first tank (fig. 1), 
wherein the first rectangle has a first area and the second rectangle has a second area (fig 1).
Tatebayashi does not disclose wherein the first area becomes smaller in response to decreasing of the amount of the first ink in the first cartridge, and 
wherein the second area becomes smaller in response to decreasing of the amount of the first ink in the first tank.  
In Tatebayashi, the density of the rectangle is adjusted as the ink level changes.
However, Abe et al. discloses rectangles with areas that become smaller in response to a decreasing amount of ink (fig. 18). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Tatebayashi so as to render the ink level by changing the areas of the rectangular windows, as suggested by Abe et al., for the purpose of allowing the user to more easily recognize the ink level. 
Tatebayashi et al. does not disclose the display mounted in the inkjet printer.
However, Koganehira et al. discloses a display (107) mounted in an inkjet printer (figs. 1 and 7-9, [0067] ).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Tatebayashi et al. to provide a printer with a display for the ink level, as suggested by Koganehira et al., for the purpose of enabling a user to obtain status information directly from the printer without connecting an external host computer and monitor. 
2. The image forming apparatus according to claim 1, wherein the controller is configured to cause the display to interchangeably display the first screen and the second screen thereon (the user is able to selectively navigate to the ink level display screen by selecting from a tabbed window at the top of the screen).
6. The image forming apparatus according to claim 1, wherein the first rectangle and the second rectangle are arranged along a first direction (fig. 1, vertical direction).  
7. The image forming apparatus according to claim 6, wherein the first rectangle has a first side extending along the first direction and a second side extending perpendicularly to the first direction (the rectangles have a length and width).  
8. The image forming apparatus according to claim 7, wherein the first side is longer than the second side (the vertical long side is longer than the horizontal width).  
9. The image forming apparatus according to claim 1, wherein the first area is larger than the second area when the first cartridge is full and the second cartridge is full (in the combination with Abe et al., the area of the rectangle is larger when the cartridge is full).  
10. The image forming apparatus according to claim 1, wherein the first rectangle is spaced from the second rectangle (fig. 1, Tatebayashi et al.).  
11. The image forming apparatus according to claim 1, wherein the controller is configured to cause the display to display a first mark thereon when the first ink in the first cartridge has been exhausted (fig. 2, 6M).  
Tatebayashi et al. also displays a second mark when the ink in the tank is exhausted. 
Tatebayashi et al. does not disclose, with regards to claim:
12. The image forming apparatus according to claim 11, wherein the first mark is an exclamation mark.  
13. The image forming apparatus according to claim 12, wherein the controller is configured to cause the display to display a second mark thereon when the first ink in both the first cartridge and the first tank has been exhausted.  
14. The image forming apparatus according to claim 13, wherein the second mark is a cross-out mark.  
However, Koganehira discloses displaying an exclamation mark (fig. 8) or a cross out mark (fig. 9) to indicate consumable status.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to display an exclamation mark when the ink is exhausted and a cross-out mark when ink in the cartridge and tank is exhausted.  
The reason for performing the modification would have been to provide a graphic that catches the user’s attention to readily notify the user of the status of the ink level in the device. 
15. The image forming apparatus according to the claim 1, wherein the controller is configured to cause the display to display a first mark and a second mark thereon (a first mark is displayed for the cartridge 6 and a second mark is displayed for the tank 7).  
16. The image forming apparatus according to claim 15, wherein the first mark is displayed when the first ink in the first cartridge has been exhausted (6M), wherein the second mark (7C) is displayed when the first ink in both the first cartridge and the first tank has been exhausted, wherein the first mark has a first shape and the second mark has a second shape, and wherein the first shape is different from the second shape (fig. 2).  
Tatebayashi discloses that the first mark overlaps with the first rectangle (6M).
Tatebayashi does not disclose, with regards to claim 17, the image forming apparatus according to claim 15, wherein the first mark overlaps with the first rectangle and the second mark overlaps with the first rectangle and the second rectangle.  
However, adjusting the size and placement of the notification marks was well within the ordinary skill level in the art at the time the invention was filed. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Tatebayashi to form the second mark to overlap the first and second rectangles so as to provide a larger, more readily visible mark to notify the user of an out of ink status. 
18. The image forming apparatus according to claim 1, further comprising: 
a second cartridge configured to store second ink (6C, 6M, 6Y, 6K), wherein the first ink has a first color and the second ink has a second color which is different from the first color (cyan, magenta, yellow and black); and 
a second tank configured to receive the second ink from the second cartridge (7C, 7M, 7Y, 7K) and to store the second color ink therein, wherein the head is configured to receive the second ink from the second tank and to discharge the second ink (Abstract),
wherein the controller is configured to cause the display to display a third rectangle and a fourth rectangle together with the first rectangle and the second rectangle thereon, the third rectangle indicating an amount of the second ink in the second cartridge and the fourth rectangle indicating an amount of the second ink in the second tank (figs. 1-3).
Tatebayashi does not disclose:
wherein first cartridge has a first ink storable capacity and the second cartridge has a second ink storable capacity, and the first ink storable capacity is greater than the second ink storable capacity, and wherein the first area is larger than the third area.
However, the Examiner takes Official Notice that it was well known in the art at the time the invention was filed to construct a black ink cartridge with a larger capacity than the other colors.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize a black ink cartridge with a larger capacity since black ink is more commonly used and a larger container enables printing to continue longer before a replacement of the black cartridge is necessary. 
Further, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the third rectangle with a third area and the fourth rectangle with a fourth area, wherein the third area is larger than the fourth area.
The reason for performing the modification would have been to match the relative size of the rectangles displaying remaining ink level with the relative size of the ink cartridges so as to more accurately convey the ink level to the user. 
19. The image forming apparatus according to claim 1, wherein the first area has a first side extending along a first direction and a second side extending along a second direction perpendicular to the first direction, wherein the second area has a third side extending along the first direction and a fourth side extending along the second direction, wherein the first side becomes shorter while the second side does not become shorter when the first area becomes smaller in response to decreasing of the amount of the first ink in the first cartridge, and wherein the third side becomes shorter while the fourth side does not become shorter when the second area becomes smaller in response to decreasing of the amount of the first ink in the first tank (in the combination with Abe et al., the length of the bar is varied with the ink level).  
20. The image forming apparatus according to claim 19, wherein the first side (length 6) is longer than the second side (width 6), wherein the third side (length 7) is longer than the fourth side (width 7), and wherein the first side (length 6) is longer than the third side (length 7) in the first direction.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The secondary reference Abe et al. discloses a screen, which may involve a touch screen, that displays ink level when selected by a user (fig. 18). However, Abe et al. does not suggest a first screen that includes an object which indicates the amount of the first ink, wherein the controller is configured to cause the display to transit from the first screen to the second screen when the object was touched. 
	This limitation, in combination with the other claimed aspects, is not found or suggested by the prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147. The examiner can normally be reached Monday through Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIAN D HUFFMAN/Primary Examiner, Art Unit 2896